Citation Nr: 1542280	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thyroid cancer.

2.  Entitlement to a disability rating higher than 10 percent for coronary artery disease from May 14, 2007.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In the August 2011 decision, the RO granted the Veteran service connection for coronary artery disease, assigning an initial 60 percent disability rating prior to May 14, 2007, and a 10 percent rating thereafter.  In a September 2011 notice of disagreement, the Veteran stated that he was satisfied with the initial 60 percent rating awarded but disagreed with the 10 percent rating assigned from May 14, 2007; thus, the Board will address entitlement to an increased rating only from that date.  The Board also notes that the Veteran has been awarded a temporary total disability rating for coronary artery disease from November 14, 2013, to January 1, 2014; because that is the highest schedular rating available, the Board will also not disturb the rating for that period.  In the December 2014 rating decision, the RO denied the Veteran's claim for entitlement to service connection for thyroid cancer.

The Veteran and his spouse testified at a Board hearing at the RO in August 2015.  A transcript of the hearing has been associated with the claims file.


REMAND

The Veteran contends that he has thyroid cancer that developed secondary to exposure to radiation while on active duty.  In the alternative, the Veteran contends that his thyroid cancer developed secondary to service-connected lymphoma, prostate cancer, and lung cancer, or secondary to radiation he underwent to treat those disabilities.

As an initial matter, the Board notes that records from the Veteran's treatment dated most recently in December 2013 at the UPMC Cancer Center are of record.  At his August 2015 hearing, however, the Veteran reported that he had recently sought treatment for his thyroid cancer, including removal of the thyroid in 2014 following a biopsy diagnosis of malignancy.  The RO, however, appears not to have obtained these records.  Thus, on remand those records must be obtained, along with any other records from private physicians providing treatment for the Veteran's thyroid cancer, if different from the UPMC Cancer Center.

The United States Court of Veterans Appeals (Court) has indicated that service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are types of cancer that are presumptively service connected under 38 C.F.R. § 3.309(d) (West 2014) based on participation in "radiation risk activities."  Second, service connection can be established under 38 C.F.R. § 3.311 (2015) if the condition at issue is one of the "radiogenic diseases" listed in Section 3.311(b), which includes thyroid cancer.  And third, direct service connection can be established under 38 C.F.R. § 3.303(d) by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d at 1043.  

The Board notes that although the Veteran's thyroid cancer is among the types of cancer potentially entitled to presumptive service connection under 38 C.F.R. § 3.309(d)(2), he did not engage in a "radiation-risk activity" as set out in 38 U.S.C.A. § 1112(c) and thus is not a "radiation-exposed Veteran" within the definition of the 38 C.F.R. § 3.309(d)(3)(ii)(A).  

The Veteran's thyroid cancer, however, is a radiogenic disease as identified in 38 C.F.R. § 3.311.  Therefore, his claim must be considered under those provisions.  In that connection, on remand the agency of original jurisdiction (AOJ) must ask the Veteran to clarify his contentions with regard to his claim of in-service exposure to radiation, to include affording the Veteran an opportunity to more specifically identify the circumstances in which he believes he was exposed to radiation.  If exposure to ionizing radiation is shown, the Veteran's file must be referred to the Under Secretary for Benefits for further consideration of the claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), and (e), beginning with obtaining a radiation dose estimate if needed from the Under Secretary for Health, which assessment is made based on the entire record, including personnel records.  See 38 C.F.R. § 3.311(a)(2)(iii).

Relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA and private treatment providers, as well as a VA examination conducted in February 2014, with an addendum opinion added in July 2015.  The Veteran's service treatment records are silent as to any thyroid cancer, and he was not treated for thyroid problems in service.  Since his separation from service, the Veteran has been seen on multiple occasions for treatment.  As relevant to the current appeal, the Veteran underwent a PET scan of the neck in December 2011, at which time a thyroid nodule was noted.  He continued to undergo observation of the nodule while seeking treatment for other disabilities.  At the February 2014 VA examination, the Veteran was noted to have been diagnosed as having a benign neoplasm of the thyroid.  The examiner opined that the nodule had not likely developed secondary to radiation the Veteran had received to treat prostate cancer, reasoning that the radiation affected only the Veteran's prostate and abdominal area and would thus not likely have contributed to the later development of a nodule in the Veteran's thyroid, which is located in the neck.  In the July 2015 addendum opinion, the examiner noted that the Veteran had since been diagnosed with papillary thyroid cancer but again offered a negative opinion as to its relationship to radiation the Veteran received to treat his prostate cancer, providing similar reasoning.  In both opinions, however, the examiner failed to discuss whether the thyroid cancer was directly related to the Veteran's period of active duty, or whether it was a metastasis of his service-connected lymphoma, adenocarcinoma of the right lung, or prostate cancer. 

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, however, the examiner's opinions to date have not fully considered the Veteran's contentions concerning the possibility that his current thyroid cancer represents a metastasis of his service-connected lymphoma, prostate cancer, and lung cancer, nor has any examiner opined as to whether it is at least as likely as not that the thyroid cancer is etiologically linked directly to the Veteran's period of service.  The Board thus finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain an additional medical examination and nexus opinion regarding the etiology of the Veteran's thyroid cancer.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); McLendon, 20 Vet. App. 79; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In light of the above considerations, the Board concludes that another VA medical examination and medical nexus opinion are needed.  The examiner must opine as to whether the Veteran's currently diagnosed thyroid cancer is directly linked to his time on active duty.  The examiner must also opine as to whether his thyroid cancer has been caused or worsened by service-connected lymphoma, adenocarcinoma of the right lung, or prostate cancer, including addressing whether thyroid cancer represents a metastasis of any of the currently service-connected cancers.  The examiner must also discuss whether the Veteran underwent radiation therapy to treat service-connected lymphoma, adenocarcinoma of the right lung, or prostate cancer, and if so whether that radiation treatment could have caused or worsened his thyroid cancer.  Each opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the claims file.  Such opinions are needed to fully and fairly evaluate the claim of service connection for thyroid cancer, including as secondary to service-connected lymphoma, adenocarcinoma of the right lung, or prostate cancer.  See 38 U.S.C.A. § 5103A(d) (West 2014).

Regarding the Veteran's claim for increase, the Board notes that in March 2013, the Veteran underwent VA examination pertaining to his service-connected coronary artery disease; at that time, he was diagnosed with arteriosclerotic cardiovascular disease with a history of myocardial infarction in 2006.  He was noted to be taking continuous medications to treat the disability.  No diagnostic exercise test was conducted to determine the level of METs the Veteran could perform, because the Veteran reported that he did not experience symptoms of dyspnea, fatigue, angina, dizziness, or syncope with any level of activity.  At his August 2015 hearing, however, the Veteran made statements concerning the current level of severity of symptomatology of his coronary artery disease.  He stated that he had recently undergone multiple catheterizations and stent placements, which was precipitated by increased trouble breathing when he walked or "did anything around the house."  He stated that since the procedure he would become winded after walking only a few blocks or taking the trash out to the curb.  These statements suggest that his coronary artery disease may have worsened since the March 2013 VA examination.  

The Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Likewise, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes here that the Veteran has claimed that his coronary artery disease has worsened since his last examination.  Thus, in light of the fact that the most recent VA examination was conducted in 2013, over three years ago, and due to his reported increased symptomatology, the Board has determined that the Veteran should be afforded VA examination to assess the current nature and severity of his coronary artery disease.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

Additionally, while on remand, updated VA treatment records should be obtained from all facilities associated with the VA Pittsburgh Healthcare System-or any other VA facility at which the Veteran reports having received treatment-for the period from March 2014 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary authorization, to enable any additional pertinent evidence not currently of record relating to his claimed thyroid cancer to be obtained.  Explain the type of evidence that is his ultimate responsibility to submit, including as relates to his claim of exposure to ionizing radiation.  Among other things, ask him to identify all in-service exposure to ionizing radiation he experienced and to fill out an Exposure to Radiation Questionnaire, to include identifying the areas in which he believes he was exposed to radiation and why he believes he was exposed to radiation at those locations.  In addition, ask the Veteran to provide all necessary authorization to obtain records of his treatment at the UPMC Cancer Center-or anywhere else he has obtained diagnosis or treatment of his thyroid cancer.

2.  Obtain from the VA Pittsburgh Healthcare System any available medical records pertaining to the Veteran's treatment at any associated facility at any time from March 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e).

3.  After obtaining any necessary authorization from the Veteran, request all available medical records pertaining to the Veteran's examination or treatment at any time from December 2013 to the present from the UPMC Cancer Center, as well as from any other physician or facility the Veteran identifies as having provided treatment for his thyroid cancer.  Associate all records or responses received with the claims file. 

4.  Conduct all necessary development of the Veteran's report of possible exposure to radiation, including making any necessary determinations as to whether military records establish the Veteran's presence at or absence from a site at which radiation is claimed to have occurred.  If the AOJ determines, in accordance with 38 C.F.R. § 3.311(a)(4), that the Veteran was exposed to ionizing radiation, then, in accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward all records concerning his radiation exposure, including any service records and his statements and testimony regarding radiation exposure, to the Under Secretary for Health, for preparation of a dose estimate.  (If a specific estimate cannot be made, a range of possible doses should be provided.)  If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

5.  If the above-requested development results in a positive dose estimate or any range of possible doses, refer the claim to the Under Secretary for Benefits for consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), and (e).

6.  After all outstanding treatment records have been associated with the claims file, schedule the Veteran for VA examination to determine the nature and etiology of his currently diagnosed thyroid cancer (if service connection cannot be granted as a radiogenic disease) and the current level of symptomatology of his coronary artery disease.  The claims file must be made available to, and reviewed by, the designated examiner(s).  

Thyroid cancer-The examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed thyroid cancer began in or is etiologically linked to his time in service.  

The examiner must also provide an opinion as to whether it is at least as likely as not that thyroid cancer has been caused or made chronically worse by his lymphoma, adenocarcinoma of the right lung, or prostate cancer.  (If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.)  The examiner must specifically discuss whether the thyroid cancer is a metastasis of the Veteran's lymphoma, adenocarcinoma of the right lung, or prostate cancer, or whether it developed or was worsened by radiation therapy the Veteran underwent to treat lymphoma, adenocarcinoma of the right lung, or prostate cancer.  The examiner must provide a rationale for all opinions expressed.

Coronary artery disease-All indicated tests and studies deemed appropriate by the examiner, including an echocardiogram, must be accomplished, and all clinical findings must be reported in detail.  In accordance with the AMIE worksheets for rating heart disease, the examiner must provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his coronary artery disease.  All required testing, including METs testing, must be performed.

In addition to any other information provided pursuant to the AMIE worksheet, the examiner must provide an opinion as to whether a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or whether continuous medication is required to treat the Veteran's disability.  The examiner must also state whether a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The examiner must further state whether the Veteran has experienced more than one episode of acute congestive heart failure in the past year, or has a left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  Finally, the examiner must opine as to whether the Veteran has chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  

If testing cannot be done, the examiner must so state, along with an explanation as to why such testing is inappropriate, and then provide an estimated METs level.

A full and complete rationale for all opinions, including the METs level, is required.  The examiner must specify what level of activity warrants the assignment of the estimated METs level.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  With regard to the claimed exposure to ionizing radiation, in addition to consideration of the development obtained pursuant to 38 C.F.R. § 3.311, the AOJ must also consider whether the Veteran is otherwise eligible for service connection, including consideration of direct service connection and consideration of whether his service, if it had been performed as an employee of the Department of Energy, would qualify him for inclusion as a member of the Special Exposure Cohort under § 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  71 Fed. Reg. 44,918.  If any benefit sought is not granted in full, the Veteran must be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


